             Case 1:21-cv-02933-JPC Document 1-6 Filed 04/06/21 Page 1 of 5


Date: Nov 6, 2019 10:27 PM
Subject: The Orchard INELIGIBILITY NOTICE
To: cyk1000@yahoo.com
Cc:


                                                INELIGIBILITY NOTICE



                                                     The Orchard

                                                   P: 212-470-1152

                                              207 West 115th Street #32

                                                New York, NY 10026

                                             421aHelp@citihabitats.com

                                                   F: 917-262-7364

                                                                             Date: 11/4/2019                                 

  CHAIM KATZ




  Re:         118 Orchard Street New York, NY 10002

             Log #: 460

                 



  Dear Applicant:



  We have received your application for residency in the project indicated above.

  Household size on application: 8

  Income on application: 118000

  Based on the guidelines for eligibility under this program, you are ineligible for the following reason:



                    ___      1.            The income listed on your application does not meet the requirements for
                    the    units in this project.



                           X           2.            There are no units in the project that meet your household size
                           requirements.
        Case 1:21-cv-02933-JPC Document 1-6 Filed 04/06/21 Page 2 of 5


                                                          *See attached for income and household size requirements chart.



        ___        3.            Other:




If you have additional information which you feel would entitle you to appeal this determination, you may
contact this office in writing, within ten (10) business days of the sent date or postmark of this notice, to
request a review.

Your appeal must include a copy of this notice, a written explanation of why you believe your
application was rejected in error and documentation to support your explanation. Please note that we
are unable to respond to appeals that do not include complete explanations and supporting documentation.

If you are appealing on the grounds that you or another individual on the application is a victim of domestic
violence, dating violence, sexual assault, or stalking, refer to the Notice of Rights under the Violence
Against Women Act (VAWA), below. VAWA protections are not only available to women, but are
available equally to all individuals regardless of sex, gender identity, or sexual orientation.



                                                                     Sincerely,



                                                                     George Blitz

                                                                     Marketing Agent



AVAILABLE UNITS AND INCOME REQUIREMENTS

                                                          Annual      130%                                        Annual
                                   Units       House                                       Units       House
                                                        Household                                               Household
                       Monthly                                  3    AREA     Monthly                                   3
Unit Size                          Avail       -hold     Income                            Avail       -hold     Income
                             1                                       MEDIAN         1
                        Rent                                                   Rent
                                   -able           2    Minimum –                          -able           2    Minimum –
                                               Size                  INCOME                            Size
                                                        Maximum4                                                Maximum4
                                                 1       $38,229 -    (AMI)                               1      $78,480 -
                                               person    $52,290                                       person    $97,110
                                                                     UNITS
   1          70%                                2       $38,229 -                                        2      $78,480 -
             AREA       $1,115       3     →                                      $2,289     5     →
Bedroom                                        people    $59,780                                       people   $111,020
            MEDIAN                               3       $38,229 -                                        3      $78,480 -
            INCOME                             people    $67,270                                       people   $124,930
              (AMI)                                                                                       3      $95,212 -
             UNITS                                                                                     people   $124,930
                                                                                                          4      $95,212 -
                                                                                                       people   $138,710
   3                                                                                                      5      $95,212 -
                                                                                  $2,777     1     →
Bedroom                                                                                                people   $149,890
                                                                                                          6      $95,212 -
                                                                                                       people   $160,940
                                                                                                          7      $95,212 -
                                                                                                       people   $172,120
       Case 1:21-cv-02933-JPC Document 1-6 Filed 04/06/21 Page 3 of 5


            New York City Department of Housing Preservation and Development (HPD) and

                         New York City Housing Development Corporation (HDC)

                     Notice of Rights under the Violence Against Women Act (VAWA)

                                           for Housing Applicants

To All Applicants for HPD or HDC Marketed Units:

The federal Violence Against Women Act (VAWA) provides protections for victims of domestic violence,
dating violence, sexual assault, or stalking. VAWA protections are not only available to women, but are
available equally to all individuals regardless of sex, gender identity, or sexual orientation.[1] This notice
explains your rights under VAWA and the responsibilities of HPD and HDC, collectively known as “the
Agencies”, and any marketing agents or other owner representatives engaged in your application process for
HPD/HDC marketed housing units.

Protections for Applicants

Housing units marketed via NYC Housing Connect may be funded by a number of federal, state or local
financing programs. If you otherwise qualify for admission, you cannot be denied admission on the basis of
or as a direct result of the fact that you are or have been a victim of domestic violence, dating violence,
sexual assault, or stalking.   Additionally, applicants cannot be denied based on adverse factors that are a
direct result of the fact that you are or have been a victim of domestic violence, dating violence, sexual
assault, or stalking.



Applicants who are domestic violence survivors may invoke their VAWA rights and appeal a rejection to
housing if they wish to claim that the reason given for rejection is a direct consequence of their experience
with domestic violence, dating violence, sexual assault or stalking. Such reasons may include, but are not
limited to, poor credit, failure to pay rent, poor rental history and/or a criminal record. When submitting
such a claim, applicants may be asked to provide supporting documentation.



Instructions on your rights to appeal and the related time frame for submitting such an appeal are explained
in your rejection letter if you are denied acceptance to an HPD or HDC marketed unit. Should you need
assistance in acquiring additional documents, you may contact one of New York City’s Family Justice
Centers, and inform them that you were referred by HPD or HDC for help documenting your status as a
victim of domestic violence:



   Bronx Family Justice Center, 198 East 161st Street, 2nd Floor, 718-508-1220

   Brooklyn Family Justice Center, 350 Jay Street, 718-250-5111

   Queens Family Justice Center, 126-02 82nd Avenue, 718-575-4545

   Manhattan Family Justice Center, 80 Center Street, 212-602-2800

   Staten Island Family Justice Center, 126 Stuyvesant Place, 718-697-4300

Family Justice Centers provide a variety of information and services. No appointment is necessary. All
centers are open Monday through Friday from 9:00am to 5:00pm.

Confidentiality

The Agencies and all marketing agents/owner representatives must keep confidential any information you
         Case 1:21-cv-02933-JPC Document 1-6 Filed 04/06/21 Page 4 of 5


provide, including the fact that you are exercising your rights under VAWA.

However, they may disclose the information provided if:

            ·         You give written permission to release the information on a time limited basis.

            ·         A law requires the Agencies or marketing agent/owner to release the information.

Other Laws

VAWA does not replace any Federal, State, or local law that provides greater protection for victims of
domestic violence, dating violence, sexual assault, or stalking. You may be entitled to additional housing
protections for victims of domestic violence, dating violence, sexual assault, or stalking under other Federal
laws, as well as under State and local laws.



For Additional Information

You may view a copy of HUD’s VAWA Final Rule, covering many of HUD’s housing programs, at
www.gpo.gov/fdsys/pkg/FR-2016-11-16/pdf/2016-25888.pdf.



For questions regarding VAWA issues or concerns during the housing application process, please contact
ONE of these representatives:

      HPD Marketed Units: HPD Applicant Helpline, 212-863-7990

      HDC Marketed Units: HDC Compliance Helpline, 212-227-6411



For help regarding an abusive relationship, you can call NYC Domestic Violence Hotline at

1-800-621-4673. Additional New York City resources for survivors of intimate partner violence include the
Family Justice Centers, listed above under “Protections for Applicants.”



Applicants who are or have been victims of stalking and are seeking help may visit the National Center for
Victims of Crime’s Stalking Resource Center at

www.victimsofcrime.org/our-programs/stalking-resource-center.



For help regarding sexual assault, you may contact the NYC Alliance Against Sexual Assault:

212-229-0345 or Rape Abuse and Incest National Network (RAINN) at 1-800-656-4673.



Victims of any crime, including stalking, may contact their local police stations.



[1]Housing providers cannot discriminate on the basis of any protected characteristic, including race, color,
national origin, religion, sex, familial status, disability, or age. HUD-assisted, HUD-insured, Low Income
Housing Tax Credit financed and HPD/HDC financed housing must be made available to all otherwise
       Case 1:21-cv-02933-JPC Document 1-6 Filed 04/06/21 Page 5 of 5


eligible individuals regardless of actual or perceived sexual orientation, gender identity, or marital status.


*Wire Fraud is Real*. Before wiring any money, call the intended recipient at a number you know is valid
to confirm the instructions. Additionally, please note that the sender does not have authority to bind a party
to a real estate contract via written or verbal communication.
